[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 11-14659                ELEVENTH CIRCUIT
                                                         FEBRUARY 28, 2012
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________
                                                              CLERK

                D. C. Docket No. 3:10-cv-00289-TJC-JRK



UZONWA J. UMERAH, an individual,

                                                          Plaintiff-Appellant,

                                 versus

JOHN HANCOCK LIFE INSURANCE COMPANY (USA),

                                                        Defendant-Appellee.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                           (February 28, 2012)


Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
       Uzonwa J. Umerah appeals the district court’s entry of summary judgment

in favor of John Hancock Life Insurance Company (USA) (John Hancock) and

against Umerah on her claim for benefits arising out of her deceased husband’s

life insurance policy. On appeal, Umerah contends the district court erred by

concluding the language of the insurance policy was unambiguous, such that

actual receipt of the notice of termination was unnecessary. After careful review,

we affirm the district court.1

                                   I. BACKGROUND

       John Hancock issued a Flexible Premium Adjustable Life Insurance Policy

(Policy) to Umerah’s late husband, Gabriel Umerah (Mr. Umerah), effective

November 4, 2005. Mr. Umerah provided a Harpers Glen Court address, his

residence at the time, on his Policy application. In May 2006, the Umerahs moved

a few miles away, but retained ownership of the Harpers Glen Court property.

John Hancock was not notified of a change of address.

       From November 2005 through August 2008, premium payments in the

amount of $1,283.50 were automatically withdrawn from Mr. Umerah’s checking

account on a monthly basis. On September 3, 2008, however, Mr. Umerah



       1
         We review the district court’s grant of summary judgment de novo. Hudgens v. Bell
Helicopters/Textron, 328 F.3d 1329, 1333 (11th Cir. 2003).

                                              2
executed a document revoking John Hancock’s authorization for automatic

withdrawal of the premium payments. The Umerahs did not make any more

premium payments for the Policy.

      On April 6, 2009, John Hancock’s records indicate it generated a

“Termination Warning Notice,” notifying Mr. Umerah that the premium payments

to date were insufficient to maintain coverage beyond April 4, 2009. The notice

stated a minimum payment of $2,922.97 was due by June 4, 2009, to keep the

Policy in force. A “Termination Warning Notice Reminder” dated May 4, 2009,

contained essentially the same information. John Hancock’s records also indicate

a “Lapse Termination Notice” was generated on June 15, 2009, indicating that as

of June 4, 2009, Mr. Umerah’s policy was terminated due to insufficient payments.

All three notices were addressed to Mr. Umerah’s “last known address” at Harpers

Glen Court. Although there is nothing in Mr. Umerah’s file indicating the notices

were returned as undeliverable, Umerah denies receiving these notices.2

      Mr. Umerah died suddenly on September 30, 2009, and a statement of claim

for death benefits was subsequently filed under the Policy. In correspondence

dated November 11, 2009, John Hancock denied the claim due to nonpayment of




      2
          On appeal, Umerah does not argue John Hancock failed to mail the notices.

                                               3
the premiums, which had resulted in termination of the Policy effective June 4,

2009.

                                         II. DISCUSSION

        On appeal, Umerah contends the district court erred in concluding the

provision “send a notice to your last known address” was unambiguous. Rather,

Umerah claims the language is ambiguous, such that actual receipt of the notice of

cancellation was necessary.

        The insurer bears the burden of proving the insurance contract was

cancelled in accordance with the terms of the policy.3 Auvil v. Nationwide Mut.

Fire Ins. Co., 222 So. 2d 46, 48 n.1 (Fla. 3d DCA 1969). If a policy provides for

a written cancellation notice, “but does not specify the m[e]thod of giving the

written notice, and the notice is given by mail, the effective date of cancellation

generally is to be determined based on the date of receipt of the notice by the

insured.” Aetna Ins. Co. v. Settembrino, 324 So. 2d 113, 114 (Fla. 3d DCA 1975).

If, however, the policy states that mailing notice is sufficient, Florida courts deem

the notice “to be complete upon mailing, even if the insured does not actually

receive the notice.” Best Meridian Ins. Co. v. Tuaty, 752 So. 2d 733, 735 (Fla. 3d

DCA 2000).


        3
            The parties agree Florida law applies in this diversity action.

                                                    4
       The Policy provided that 30 days prior to termination of coverage, John

Hancock would “send a notice to your last known address, specifying the amount

you must pay to bring the policy out of default.” This language is distinguishable

from the Florida cases requiring actual notice of cancellation when the insurance

companies merely state that they will “give” notice, but do not specify the means

by which they will provide the notice. See, e.g., Nunley v. Fla. Farm Bureau Mut.

Ins. Co., 494 So. 2d 306, 307 (Fla. 1st DCA 1986). Rather, this language is more

analogous to the Florida “mail” cases, where the destination—here, the “last

known address”—is specified. See Best Meridian, 752 So. 2d at 735 (providing

that notices would be mailed to the “last known address as contained in [the

insurer’s] records”); see also Burgos v. Indep. Fire. Ins. Co., 371 So. 2d 539, 541

(Fla. 3d DCA 1979) (noting “[t]he well established principle of law with regard to

the issue of cancellation is that proof of mailing a notice of cancellation to a

named insured at the address stated in the policy is sufficient compliance with the

policy provision requiring notice to the insured”). Here, John Hancock complied

with the Policy by “send[ing] a notice to [the] last known address,” language that

shifted the risk of delivery to the insured. Under the facts and circumstances of

this case, the district court did not err in concluding that the Policy’s termination




                                           5
provision was unambiguous, and that John Hancock complied with the terms of

the policy, resulting in termination of the Policy before the insured’s death.

      AFFIRMED.




                                          6